Citation Nr: 0521215	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder, claimed as an eye condition.

2.  Entitlement to an increased (initial compensable) 
disability evaluation for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, granted service 
connection for external hemorrhoids and assigned an initial 
noncompensable rating therefor, effective February 1, 2002, 
and denied service connection for strabismus (claimed as an 
eye condition).  By the time the Board reviewed this claim in 
January 2004, many of the issues that had been the subject of 
the RO's January 2002 rating decision had been resolved.  The 
issues of service connection for a left knee disorder and eye 
disorder were, however, not resolved to the veteran's 
satisfaction and were properly on appeal in January 2004.  
Also, in January 2004, the Board determined that a Statement 
of the Case (SOC) specific to the issue of an increased 
(initial compensable) rating for hemorrhoids, with subsequent 
opportunity to perfect an appeal to the Board on this issue, 
were due the veteran consistent with Manlincon v. West, 12 
Vet. App. 238 (1999), and that further development was in 
order with respect to the left knee and left eye disorder 
issues.  

Thereafter, following further development, the RO granted 
service connection for a left knee disorder, and assigned 20 
percent rating therefor, in a November 2004 rating decision.  
This decision addressed only the left knee disorder claim.  
By an SOC on the issue of a compensable rating for 
hemorrhoids, and a Supplemental SOC (SSOC) on the issue of 
service connection for a left eye disorder (the veteran 
already had perfected appeal on the eye disorder claim in 
January 2003), both issued in November 2004, the RO indicated 
its unfavorable determination as to both issues.  The veteran 
did not express disagreement with the November 2004 decision, 
but expressed his desire for further review on the issues of 
service connection for a left eye disorder and a compensable 
rating for hemorrhoids, perfecting timely appeal on the 
latter issue in December 2004.  Accordingly, these two issues 
are now properly before the Board for appellate 
consideration.        

In July 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.  His testimony at that time included 
the two issues decided herein.  However, when he submitted 
his substantive appeal in December 2004 on the hemorrhoids 
issue, he asked for another hearing before the Board.  In a 
March 30, 2005 statement, his representative indicated that 
he had discussed with the veteran the fact that he had 
previously had a hearing before the Board in 2003 and that 
they decided to withdraw the hearing request.  Despite this, 
the following week, on April 4, 2005, the veteran faxed a 
statement to the RO requesting a Travel Board hearing.  A 
claimant is entitled to a hearing on appeal.  38 C.F.R. 
§ 20.700.  The veteran has had that hearing before the Board 
on these issues.  There is no allegation that his situation 
has materially changed since that hearing such that 
additional testimony would be helpful in this case.  The 
Board is satisfied that due process concerns have been met 
and that the veteran has had ample opportunity to present his 
case to the Board, to include in his testimony before the 
undersigned. 


FINDINGS OF FACT

1.  There is no medical evidence of an etiological 
relationship between active service and any left eye disorder 
or disease, to include strabismus.

2.  Diagnoses pertinent to the claimed left eye disorder 
include refractive error, a congenital or developmental 
defect, and there is no evidence of injury to the eye during 
service.

3.  Hemorrhoids are manifested by no more than mild or 
moderate symptoms.

4.  Hemorrhoids are not large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
occurrences; nor are they manifested by persistent bleeding 
and with secondary anemia, or with fissures.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the claimed left 
eye disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for an increased (initial compensable) 
disability evaluation for service-connected hemorrhoids are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Left Eye Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

The veteran's basic contention appears to be that, because he 
was diagnosed in service with strabismus and currently has a 
left eye problem, manifested by blurry vision in the left 
eye, service connection is warranted for this eye disability.  
The Board acknowledges that the veteran's service medical 
records covering a 
two-decade period of active duty do reflect a notation of 
mild strabismus in the left eye.  See June 1991 periodic 
medical examination report.  This report is the only service 
medical record specifically documenting an eye problem, and 
no service medical record discusses the etiology of, or 
treatment for, strabismus.  The service medical records are 
silent as to whether the veteran might have had an eye injury 
in service; nor does the veteran himself contend he had any 
such injury.  A report of a medical examination conducted in 
2001, shortly before retirement from service, documents no 
eye disorder or abnormality.        

Pertinent post-service evidence includes an October 2001 VA 
compensation and pension medical examination (C&P) report, 
which indicates that the veteran denied having vision 
problems and that there was no evidence of strabismus at that 
time.  More recently, however, at the Board videoconference 
hearing, the veteran testified that he has blurry vision in 
the left eye, presumably to indicate that he does now have a 
left eye problem which he believes is related to service.    
      
In general, a key criteria for service connection is evidence 
in the form of a report or opinion of a doctor or other 
medical professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to determine that 
there is an etiological relationship between service and the 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during service or symptomatology over 
time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons, but lay testimony 
is not competent to prove a matter requiring medical 
expertise.)  Thus, while the Board acknowledges the veteran's 
belief that active duty and current blurry left eye vision 
are related, the Board requires medical evidence of a cause-
effect relationship, which is not evidenced in the record.  

Also, here, it is not enough that the record reflects an in-
service notation of an eye abnormality where nothing in the 
record - lay or medical - indicates that the veteran suffered 
an eye injury in service or that active service in some way 
adversely affected his left eye.  In other words, service 
connection is not established merely because some eye problem 
might have been first noted in service.  There must be some 
showing of a cause-effect nexus.  The record below is wholly 
silent on this issue.  

Furthermore, it is worth noting that, while not dispositive 
on the issue of service connection here, the service medical 
records do not disclose any complaints about, or treatment 
for, vision problems, and the retirement medical examination 
records do not disclose any "active" vision or eye 
problems.  Thus, it is questionable whether a chronic eye 
disorder had become manifested during service.  If the fact 
of chronicity in service is not adequately supported, as 
seems to be the case here, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Continuity after discharge, at least with 
respect to left eye strabismus, arguably is not even shown 
because, even during the 2001 C&P examination, no evidence of 
strabismus was found, and no subsequent medical record 
documents a diagnosis of strabismus.   

Apparently, what the veteran actually has is refractive error 
in the left eye, as opposed to strabismus.  See July 2003 VA 
medical examination record, wherein a VA optometrist 
diagnosed the veteran with refractive error in the left eye, 
and ruled out strabismus bilaterally, finding no evidence of 
the latter.  Refractive error is considered a congenital or 
developmental defect, and thus, is not one for which service 
connection is possible.  38 C.F.R. § 3.303(c) (2004).   
Refractive error cannot be service connected as a matter of 
law, absent evidence of aggravation by superimposed disease 
or injury, which the record demonstrates there is none.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also, Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

As for strabismus, the claim fails because, first, the 
veteran has no current diagnosis of strabismus.  Second, 
assuming, for the purposes of argument, that strabismus might 
be the correct diagnosis, the medical evidence of record does 
not establish a link between any left eye problem and 
service.     

Based upon all of the foregoing, the Board must conclude that 
the preponderance of the evidence is against a favorable 
resolution of the claim, whether the claim is evaluated as 
one for refractive error or strabismus in the left eye.  As 
such, the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Increased Evaluation - Hemorrhoids

As noted in the Introduction above, service connection was 
granted for hemorrhoids in the January 2002 rating decision 
giving rise to this appeal.  The veteran subsequently 
perfected a timely substantive appeal on the issue of a 
compensable rating for hemorrhoids.  In a case such as this, 
the Board can assign separate evaluations ("staged 
ratings") for separate periods of time if the evidence so 
warrants, consistent with Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  Thus, here, the Board considers all 
evidence of record, lay and medical, pertinent to the issue 
of hemorrhoids consistent with general provisions requiring 
it to consider the whole recorded history (see 38 C.F.R. 
§§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)).  However, the main focus must necessarily be on 
evidence pertaining to the extent of hemorrhoids dated near 
and after August 2001, when the veteran filed his original 
service connection claim.  See 38 U.S.C.A. § 5110 (West 2002) 
(effective dates of compensation, in general, cannot be 
earlier than the date of the receipt of application for 
benefits).  

In addition, the Board also is mindful that a veteran 
generally is presumed to be seeking the maximum benefit 
available under law.  As such, it follows that the appeal of 
the RO's January 2002 rating action, while favorable on the 
issue of service connection for hemorrhoids, remains in 
controversy on appeal to the extent that a noncompensable 
rating was assigned therefor.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

Service-connected hemorrhoids is evaluated in accordance with 
schedular criteria specific to the digestive system, found in 
38 C.F.R. § 4.114, Diagnostic Codes 7200 through 7354 (2004).  
Hemorrhoids, whether external or internal, are evaluated 
under Diagnostic Code 7336, which provides: a noncompensable 
(zero) percent rating for mild or moderate hemorrhoids; a 10 
percent rating for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences; and a 20 percent evaluation for 
hemorrhoids manifested by persistent bleeding and with 
secondary anemia, or with fissures.  A 20 percent rating is 
the highest schedular rating permissible under Diagnostic 
Code 7336.   

The veteran's has reported pain during bowel movements and 
sporadic bleeding as a result of hemorrhoids.  See notice of 
disagreement received in February 2002.  

Shortly before February 2002, however, the veteran underwent 
a C&P medical examination in October 2001.  At that time, he 
reported intermittent itching perianally, but denied rectal 
bleeding or then-current treatment for hemorrhoids.  
Objective findings at that time included diagnosis of two 
external hemorrhoids.  More recently, as reflected in July - 
August 2003 VA medical treatment records, the veteran 
reported episodes of bleeding every two weeks and it was 
determined then that he had rectal prolapsed internal 
hemorrhoids.  While these records indicate that the veteran 
was advised to consider surgery for hemorrhoids, subsequent 
medical records do not document further complaints about, or 
treatment or surgery for, hemorrhoids.        

At the Board hearing, in July 2003, the veteran reported that 
he has rectal bleeding about every other week and "seepage" 
and irritation after bowel movements.  He is not receiving 
special care for hemorrhoids, but uses an over-the-counter 
hemorrhoids cream.    

To warrant assignment of a minimum compensable 10 percent 
rating for hemorrhoids, evidence must show that the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, and that symptoms occur 
frequently.  Here, bearing in mind that staged ratings could 
be appropriate, the Board finds that the evidentiary record 
as a whole does not support a finding of a compensable rating 
for hemorrhoids.  While the evidence indicates that the 
veteran was found to have hemorrhoids, either internal or 
external, as evidenced in the 2001 C&P report and in 2003 VA 
medical records, the symptoms caused thereby do not appear to 
be significant enough to warrant compensable rating.  At no 
time are the hemorrhoids described as large or thrombotic, 
irreducible, with excessive redundant tissue.  As for 
frequency of symptoms, it is acknowledged that the veteran 
complains of persistent pain/irritation and periodic 
bleeding, the objective evidence including the lack of large, 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, would tend to disfavor a compensable rating.

Moreover, it is probative that the medical evidence of record 
pertaining to hemorrhoids is sparse, and essentially, is 
comprised of the evidence discussed above.  Also, there is no 
evidence that the veteran elected to have hemorrhoids 
surgery.  All of these factors, viewed in light of the whole 
record, tend to disfavor a finding that the hemorrhoids are 
severe enough so that the disability resulting therefrom is 
most commensurate to the 10 percent rating criteria.  
Furthermore, while the veteran has reported periodic rectal 
bleeding, to warrant a 20 percent rating, the highest 
schedular rating permissible, the evidence must show 
persistent bleeding and with secondary anemia, or with 
fissures.  This claim does not present such evidence.     

The Board also has considered other potentially applicable 
provisions of 38 C.F.R. Part 4, including other Diagnostic 
Codes in 38 C.F.R. § 4.114, whether or not raised by the 
veteran and/or his representative, consistent with Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  It does not find that 
any other Diagnostic Code or other Part 4 provisions are more 
closely analogous to the disability at issue, or which would 
permit a compensable schedular rating.    

As the preponderance of the evidence is against the 
assignment of a compensable rating for hemorrhoids, the Board 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a February 2004 letter, VA 
Appeals Management Center (AMC) notified the veteran that, if 
he provides information about the sources of evidence or 
information pertinent to the eye disorder and hemorrhoids 
(including medical records, employment records, records from 
other government agencies), VA would make reasonable efforts 
to obtain the records from the sources identified.  The 
letter also informed him that he ultimately is responsible 
for substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
any pertinent items himself.  Also, because this claim had 
been on appellate status for some time before February 2004, 
this letter provided a status of the claim, describing what 
evidence and information has been associated with the claims 
file to date, and asked the veteran to inform VA about any 
additional evidence he wishes to have considered, or supply 
it himself.  Through the December 2002 and November 2004 SOCs 
(pertaining to the left eye disorder and hemorrhoids, 
respectively) and November 2004 SSOC (left eye disorder), VA 
also explained the legal criteria applicable to the claim, 
and why the RO determination is unfavorable as to both 
issues.   

With respect to the fourth element of a valid VCAA notice, 
the November 2004 SSOC, pertaining only to the eye disorder, 
cited 38 C.F.R. § 3.159, which includes a provision that the 
veteran may submit any pertinent evidence in his possession.  
Thus, notice of the fourth element was accomplished with 
respect to this issue.

As for notice of the fourth element pertaining to the 
hemorrhoids claim, the Board concedes that VA did not 
explicitly inform the veteran of 38 C.F.R. § 3.159, or ask 
the veteran to "submit all pertinent evidence in your 
possession," or something to that effect.  Nonetheless, the 
Board finds no prejudice has resulted.  The November 2004 SOC 
specific to the hemorrhoids claim was sent together with the 
November 2004 SSOC for the left eye disorder claim, which 
discussed 38 C.F.R. § 3.159.  Thus, the veteran had notice of 
the fourth element at this time, and, given that the cover 
letter accompanying both the SOC and SSOC explicitly informed 
the veteran of his right to additional opportunity to comment 
on either issue.  In December 2004, the veteran and his 
accredited representative communicated their desire to 
further pursue appeal on both issues, but at no time after 
November 2004 did either submit additional evidence, inform 
the VA about missing evidence, or express dissatisfaction 
with the development undertaken in the case.  In this 
connection, it is noted that neither the veteran nor his 
representative has claimed that VA failed to comply with VCAA 
notice requirements, or that the veteran has any evidence in 
his possession required for full and fair adjudication of 
this claim.  See Mayfield v. Nicholson, No. 02-1077, slip 
op., at 33 (U.S. Vet. App. April 14, 2005).

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim as to both 
issues, and was on notice throughout the appeal through the 
pertinent rating decisions, SOCs, SSOC, and VCAA letter why 
the claim remains denied.  He was told about his and VA's 
respective claim development responsibilities.  
 
The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the 2002 rating decision from which this appeal stems.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board has carefully reviewed the entire record, and 
finds that the veteran has received full, valid VCAA during 
the appeal period, and finds no prejudice to the claim due to 
the timing of the notice.  Nothing in the record suggests 
that pertinent evidence might exist, but is not included in 
the record due to inaction of VA inconsistent with VCAA or 
due to the timing of VCAA notification.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
record includes the veteran's service medical records 
covering a two-decade service period, as well as various 
private and VA post-service medical records.  The veteran was 
given an opportunity to testify in connection with this 
claim, and exercised his right to do so at the Board hearing.  
The veteran did not report the existence of pertinent records 
in the custody of government agencies, such as the Social 
Security Administration, or employers.  Moreover, the Board 
remanded this claim in 2004, and ordered appropriate 
development to ensure that various due process requirements 
are met, and its remand directives have been completed.  The 
veteran has been afforded appropriate VA C&P medical 
examination where deemed warranted.  Although the last formal 
examination of the hemorrhoid disorder was conducted in 2001, 
additional examination is not needed because there is no 
objective evidence, in the treatment records that post-date 
that examination, that there has been a change in the 
severity of the veteran's disability, such that a new 
examination is needed.  The Board concludes that VA has met 
its duty-to-assist obligations.   


ORDER

Service connection for a left eye disorder is denied.

An increased (initial compensable) disability evaluation for 
service-connected hemorrhoids is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


